                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CLINTON STRANGE                                  :           CIVIL ACTION
          Plaintiff-pro se                       :
                                                 :           NO. 18-4032
                v.                               :
                                                 :
COMCAST CORPORATION d/b/a                        :
XFINITY                                          :
         Defendant                               :

                                            ORDER
       AND NOW, this 14th day of December 2018, upon consideration of Defendant’s motion

to compel arbitration and stay litigation, [ECF 7], Plaintiff’s opposition thereto, [ECF 8],

Defendant’s reply, [ECF 11], and the allegations contained in Plaintiff’s complaint, [ECF 1], it is

hereby ORDERED, for the reasons set forth in the accompanying Memorandum Opinion, that the

motion is GRANTED, and this action is STAYED pending the completion of the arbitration

proceedings.


       The Clerk of Court is directed to place this matter in civil suspense.


                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
